Opinion filed July 12, 2007 















 








 




Opinion filed July 12, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00115-CV 
                                                    __________
 
                                   STEPHEN
G. ARCHER, Appellant
 
                                                             V.
 
                               ORIGEN
FINANCIAL L.L.C., Appellee
 

 
                                         On
Appeal from the 253rd District Court
 
                                                          Liberty
  County, Texas
 
                                                   Trial
Court Cause No. 62,617
 

 
                                             M
E M O R A N D U M   O P I N I O N
On March 7, 2007, the trial court signed an order
granting Origen Financial L.L.C.=s
motion to require Stephen G. Archer to make monthly payments into the registry
of the court until final hearing on the cause pending in the trial court.[1]  Archer perfected an appeal.  We dismiss.




Upon receiving the clerk=s
record, the clerk of this court wrote the parties advising them that it
appeared that the March 7 order was not a final or appealable order and asking
them to respond by showing grounds for continuing the appeal.  The parties have responded.
Archer contends that the March 7 order is a
temporary injunction and is subject to an interlocutory appeal under TEX. CIV. PRAC. & REM.
CODE ANN. '
51.014 (Vernon
Supp. 2006).  Origen argues that the
March 7 order is not a temporary injunction. 
We agree.  Archer has failed to
establish that this court has jurisdiction to entertain the appeal.
Therefore, the appeal is dismissed.
 
 
PER CURIAM
 
July 12, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.




[1]The underlying suit involves a manufactured home that
Archer purchased and currently lives in. 
Origen holds the mortgage on the home, alleged that Archer has made no
payments since November of 2000, and asked the trial court to order Archer to
pay into the registry of the court his contractual monthly payments on the home
until the dispute is resolved.